Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1, 5, 7-12, and 14-21 as originally filed 02/16/21, are pending and have been considered as follows; the objection to the drawings is hereby vacated:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/21 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 8-12, and 14-21 rejected under 35 U.S.C. 103 as being unpatentable over Buzon US 5588264 A in view of Zanelli US 20090019805 A1 (Zanelli), Wright US 9624677 B2.
As per claim 1 the primary reference of Buzon teaches pedestals for supporting a surface, specifically:
 a pedestal base (base portion 68 FIG. 4) configured to engage an underlying structure;
 a pedestal upper surface (support surface 60 FIG. 4) generally planar in shape, wherein said pedestal upper surface comprises:
 a first spine (32) extending upward from said pedestal upper surface, wherein a height of said first spine is defined by the distance from said pedestal upper surface to a distal end of said first spine, wherein a length of said first spine extends along a first portion (see area spine 32 extends) of said pedestal upper surface, wherein said first spine is rigidly affixed to said pedestal upper surface, and wherein said first spine is perpendicular with respect to said pedestal upper surface (see FIG. 4);
 a second spine (see at least two each spacers 32, FIG. 4) extending upward from said pedestal upper surface, wherein a height of said second spine is defined by the distance from said pedestal upper surface to a distal end of said second spine (see height, FIG. 4), wherein said second spine is rigidly affixed to (FIG. 4), wherein a length of said second spine extends along a second portion of said pedestal upper surface (FIG. 4), wherein said length of said second spine is oriented perpendicular with respect to said length of said first spine (see perpendicular elements 32, FIG. 4), and wherein said second spine is perpendicular with respect to said pedestal upper surface (see FIG. 4; also FIG. 1, exemplary); 
 an adjustment portion (threaded cylindrical projection 56 and body portion 64 FIG. 4) connecting said pedestal base to said pedestal upper surface (FIG. 1), 
 a rectangular tile (FIG. 1) comprising:
 a first rectangular face configured to be generally facing upward during use;
 a second rectangular face (see first and second rectangular faces, FIG. 1) opposite said first rectangular face, wherein said first and second rectangular faces are separated by said thickness of said rectangular tile, 
 a first, second, third, and fourth edge defining a periphery of said rectangular tile, wherein said first edge is oriented perpendicular with respect to said second edge (FIG. 1).
Buzon fails to explicitly disclose:
a first rail extending outward from said distal end of said first spine in a first direction, wherein said first rail is perpendicular with respect to said first spine, and wherein said first rail is spaced from said pedestal upper surface by a distance equal to said height of said first spine;
a second rail extending outward from said distal end of said first spine in a second direction, wherein said second rail is perpendicular with respect to said first spine, wherein said second rail is spaced from said pedestal upper surface by a distance equal to said height of said first spine, and wherein said first direction is opposite to said second direction; and
a first rail extending outward from said distal end of said second spine in a first direction, wherein said first rail is perpendicular with respect to said second spine, and wherein said first rail is spaced from said pedestal upper surface by a distance equal to said height of said second spine, 
a second rail extending outward from said distal end of said second spine in a second direction, wherein said second rail is perpendicular with respect to said second spine, wherein said second rail is spaced from said pedestal upper surface by a distance equal to said height of said second spine, and wherein said first direction is opposite to said second direction; and, 
a groove formed in each of said first, second, and third edges, wherein said first rail of said first spine engages said groove in said first edge, and wherein said first rail of said second spine engages said groove in said second edge.
Zanelli teaches the missing details of the first and second perpendicular rails, specifically:
a first rail (left “rail” of head 102, FIG. 5) extending outward from said distal end of said first spine in a first direction, wherein said first rail is perpendicular with respect to said first spine, and wherein said first rail is spaced from said 
a second rail (right “rail” of head 102) extending outward from said distal end of said first spine in a second direction, wherein said second rail is perpendicular with respect to said first spine, wherein said second rail is spaced from said pedestal upper surface by a distance (see distance between rail as above identified and bottom of trunk 100) equal to said height of said first spine, and wherein said first direction is opposite to said second direction
a first rail (left “rail” of head 102, FIG. 5) extending outward from said distal end of said second spine in a first direction, wherein said first rail is perpendicular with respect to said second spine (FIG. 4), and wherein said first rail is spaced from said pedestal upper surface by a distance (see distance between rail as above identified and bottom of trunk 100) equal to said height of said second spine, 
a second rail (right “rail” of head 102) extending outward from said distal end of said second spine in a second direction, wherein said second rail is perpendicular with respect to said second spine (FIG. 4), wherein said second rail is spaced from said pedestal upper surface by a distance (see distance between rail as above identified and bottom of trunk 100) equal to said height of said second spine, and wherein said first direction is opposite to said second direction; and, 

Wright teaches grooves in adjacent edges, specifically:
a groove formed in each of said first, second, and third edges, wherein said first rail of said first spine engages said groove in said first edge  ("however, grooves 34 could also be disposed along portions of third and fourth opposing short edges (e.g., short sides or edges) as well, either alone or in combination with grooved long edges" 7:28). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Buzon in view of Zanelli by including grooves in adjacent side edges of floor panels as taught by Wright in order to enable engaging adjacent edges of the tiles as an obvious design choice to secure the tiles in an increased number of orientations, making installation more adaptable for particular installations.
Regarding the limitation of " said first rail of said second spine engages said groove in said second edge" a skilled artisan constructing Buzon in view of Zanelli and Wright would have understood additional spacers and clips would be helpful in securing all sides of the tiles and would have incorporated as many as were deemed appropriate, including a provision of a rail of a second spine engaging a groove in a second edge.

As per claim 5 Buzon in view of Zanelli and Wright teaches the limitations according to claim 1 and Buzon further discloses said first and second spines are further defined as not extending to a geometric center point of said pedestal upper surface (FIG. 1).

As per claim 8 Buzon in view of Zanelli and Wright teaches the limitations according to claim 1 and Buzon further discloses said pedestal upper surface further comprises a third spine (FIG. 1) extending upward from said pedestal upper surface, wherein a height of said third spine is defined by the distance from said pedestal upper surface to a distal end of said third spine, wherein said third spine is rigidly affixed to said pedestal upper surface, wherein a length of said third spine extends along a third portion of said pedestal upper surface (see area spine 32 extends), and wherein said third spine is perpendicular with respect to said pedestal upper surface. Zanelli further discloses a first rail (left “rail” of head 102, FIG. 5) extending outward from said distal end of said third spine in a first direction, wherein said first rail is perpendicular with respect to said third spine, and wherein said first rail is spaced from said pedestal upper surface by a distance equal to said height of said third spine; and, a second rail (right “rail” of head 102) extending outward from said distal end of said third spine in a second direction, wherein said second rail is perpendicular with respect to said third spine, wherein said second rail is spaced from said pedestal upper surface by a distance equal to said height of said third spine, and wherein said first direction is opposite to said second direction. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the spacers of the assembly of Buzon in view of Zanelli and Wright by including the projecting sides as taught by Zanelli in order to engage slots in panels and thereby secure the panels mounted thereadjacent and prevent uplift of the panels from the spacers.

As per claim 9 Buzon in view of Zanelli and Wright teaches the limitations according to claim 8 and Buzon further discloses said first spine and said third spine are further defined as being parallel with respect to one another along said length of said first spine and said length of said third spine (FIG. 1).

As per claim 10 Buzon in view of Zanelli and Wright teaches the limitations according to claim 8 and Buzon further discloses said first spine and said third spine are further defined as being oriented perpendicular with respect to one another along said length of said first spine and said length of said third spine (FIG. 1).

As per claim 11 Buzon in view of Zanelli and Wright teaches the limitations according to claim 9 and Buzon further discloses said first, second, and third spines are further defined as not extending to a geometric center point of said pedestal upper surface (FIG. 1).

As per claim 12 Buzon in view of Zanelli and Wright teaches the limitations according to claim 10 and Buzon further discloses wherein said first, second, and third spines are further defined as not extending to a geometric center point of said pedestal upper surface (FIG. 1).

As per claim 14 Buzon in view of Zanelli and Wright teaches the limitations according to claim 8 and Buzon further discloses said pedestal upper surface further comprises a fourth spine (FIG. 2) extending upward from said pedestal upper surface, wherein a height of said fourth spine is defined by the distance from said pedestal upper surface to a distal end of said fourth spine, wherein said fourth spine is rigidly affixed to said pedestal upper surface, , wherein a length of said fourth spine extends along a fourth portion of said pedestal upper surface (FIG. 1), and wherein said fourth spine is perpendicular with respect to said pedestal upper surface. Zanelli further discloses a first rail (left “rail” of head 102, FIG. 5) extending outward from said distal end of said fourth spine in a first direction, wherein said first rail is perpendicular with respect to said fourth spine, and wherein said first rail is spaced from said pedestal upper surface by a distance equal to said height of said fourth spine; and, a second rail (right “rail” of head 102) extending outward from said distal end of said fourth spine in a second direction, wherein said second rail is perpendicular with respect to said fourth spine, wherein said second rail is spaced from said pedestal upper surface by a distance equal to said height of said fourth spine, and wherein said first direction is opposite to said second direction. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the spacers of the assembly of Buzon in view of Zanelli and Wright by including the projecting sides as taught by Zanelli in order to engage slots in panels and thereby secure the panels mounted thereadjacent and prevent uplift of the panels from the spacers.

As per claim 15 Buzon in view of Zanelli and Wright teaches the limitations according to claim 14 and Buzon further discloses said first spine and said third spine are further defined as being parallel with respect to one another along said length of said first spine and said length of said third spine (FIG. 1).

As per claim 16 Buzon in view of Zanelli and Wright teaches the limitations according to claim 15 and Buzon further discloses said second spine and said fourth spine are further defined as being parallel with respect to one another along said length of said first spine and said length of said third spine (FIG. 1), and wherein said first and third spine are perpendicular with respect to said second and fourth spines (FIG. 1).

As per claim 17 Buzon in view of Zanelli and Wright teaches the limitations according to claim 14 and Buzon further discloses said first, second, third, and fourth spines are further defined as not extending to a geometric center point of said pedestal upper surface (FIG. 1).

As per claim 18 Buzon in view of Zanelli and Wright teaches the limitations according to claim 14 and Buzon further discloses said first, second, third, and fourth spines are further defined as being equally spaced about said pedestal upper surface such that each said spine is positioned 90 degrees from each adjacent said spine (FIG. 1).

As per claim 19 Buzon in view of Zanelli and Wright teaches the limitations according to claim 1 and Buzon further discloses said adjustment portion is further defined as providing an adjustment range of 15 centimeters between said pedestal upper surface and said pedestal base (“"The elevation of the support device 20 preferably ranges from approximately 1 inch to about 24 inches" 6:43-46”).

As per claim 20 Buzon in view of Zanelli and Wright teaches the limitations according to claim 1 and Buzon further discloses said pedestal upper surface is further defined as being circular in shape (see FIG. 2).

As per claim 21 Buzon in view of Zanelli and Wright teaches the limitations according to claim 1 and Zanelli further discloses said pedestal and tile system is further defined as configured such that said pedestal engages said rectangular tile at said first rail of said first spine and said groove of said first edge in such a manner as to prevent a wind uplift of said rectangular tile (see FIG. 2; this arrangement of 223 projecting into 220 is recognized to prevent ”wind uplift" at least somewhat because the horizontally extending amending and mating surfaces would restrict an uplifting motion —at least somewhat— by way of interference).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Buzon in view of Zanelli and Wright as applied to claim 1 and further in view of Cooper et al. US 4719727 A (Cooper).
As per claim 7 Buzon in view of Zanelli and Wright teaches the limitations according to claim 1 but fails to explicitly disclose:
including a generally linear edge, and wherein said first spine is further defined as being positioned along said generally linear edge. 
Cooper teaches an obvious variant of a pedestal surface, specifically including:
a generally linear edge (edges of 300, FIG. 6), and wherein said first spine is further defined as being positioned along said generally linear edge (portions 302, FIG. 6 are recognized as being "along said generally linear edge" as broadly claimed). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the support surface of Buzon in view of Zanelli and Wright by substituting the pedestal plate as taught by Cooper as an obvious design choice in order to support the tiles with a rectangular supporting base because doing so would provide greater support to the corners of the tiles.

Response to Arguments
As per the argument (p. 11):
Additionally, Wright does not disclose grooves in perpendicular edges that are engaged with rails extending from perpendicular spines.
the Examiner submits Wright has anticipated grooves on four sides of the of the tiles as an obvious design choice capable of being included the tiles. Wright specifically states "grooves… could also be disposed along portions of third and fourth opposing short edges… in combination with grooved long edges" col. 7: ln. 28. This teaches grooves on four edges and a skilled artisan would be motivated to engage four edges of the tiles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197  (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3638 


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635